Citation Nr: 1514791	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disorder, prior to January 30, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disorder, beginning January 30, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for a cervical spine disorder.

4.  Entitlement to an evaluation in excess of 10 percent for a left shoulder disorder, prior to January 30, 2013.

5.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disorder, beginning January 30, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to December 2003.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

In September 2014, the Board remanded this matter to obtain new VA examinations to determine the current severity of the Veteran's lumbar spine, cervical spine, and left shoulder disabilities, and to evaluate the degree of additional functional loss due to weakness, fatigue, and incoordination, including during flare-ups.  The Veteran underwent these examinations in October 2014 and all of the new VA medical reports specifically address the above-requested information.  Accordingly, there has been substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, further development is required prior to adjudication of the Veteran's claims.  Additional pertinent medical records relevant to all of the Veteran's claims on appeal have been identified and have not yet been requested, obtained, and/or associated with the Veteran's claims file.  Accordingly, a remand is required.

First, the Veteran's file contains an August 2009 letter from neurologist, S. W., M.D. to Physician's Assistant, N. L., reporting the results of a neurology consultation, which was presumably ordered by N. L., PA-C.  Accordingly, the RO must contact the Veteran to determine whether he was ever treated by N. L., PA-C or any of N. L.'s associates and, if so, must attempt to obtain those treatment records.

A January 2012 VA treatment note indicates the Veteran received prior care from S. H., M.D. at the Cascade Clinic for low back pain and that his last visit occurred the previous month.  The Veteran also indicated he received physical therapy for his right shoulder in 2008, although the provider who treated him is not identified.  While the Veteran's file does contain treatment records from Dr. S. H. indicating the Veteran was treated for low back pain and shoulder pain, these records only go through December 2008.  Moreover, the claims file does not contain any physical therapy treatment records.  On remand, the RO must request all outstanding records from Dr. S. H. and must determine where the Veteran received physical therapy and make efforts to obtain those records as well.

A July 2013 VA treatment note reflects that the Veteran went to the emergency room at Providence Regional Medical Center Everett the previous month for a pinched nerve in his neck.  Although VA treatment notes indicate that VA physicians reviewed these emergency room reports and associated x-rays, these documents are not associated with the Veteran's claims file and must be requested on remand.

Finally, a June 2014 VA treatment note indicates that VA physicians scheduled the Veteran for an electromyography and prescribed a trial of traction and physical therapy for the Veteran's neck pain.  All outstanding VA records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to procure copies of all identified outstanding records which have not previously been obtained, to include:

(a)  Any an all treatment records from N. L., PA-C or any of N. L.'s associates;

(b)  Emergency room records and associated radiological reports from Providence Regional Medical Center Everett;

(c)  All outstanding records from S. H., M.D. from December 2008 to the present;

(d)  All outstanding identified private physical therapy records;

(e)  All outstanding VA treatment records; and

(f)  All additional outstanding medical records identified by the Veteran.

All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  When the above requested development has been completed, the case must be reviewed by the RO, and if the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

